16992932Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
	Claims 1-14 are currently pending and under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bu et al. (“Utra technically-simple and sensitive detection for Salmonella Enteritidis by immunochromatographic assay based on gold growth”, Food Control, vol. 84, pgs. 536-543, published 09/13/2017), as evidenced by Nosworthy et al. (“A New Surface for Immobilizing and Maintaining the function of Enzymes in a Freeze-Dried State”, Biomacromolecules, vol. 10, pgs. 2577-2583, published 2009).
Bu teaches a signal amplified lateral flow immunoassay based on gold nanoparticles growth and accumulation for rapid detection of Salmonella Enteritidis (see abstract). Bu further teaches that the signal was amplified on account of the high catalytic activity of GNPs toward the reaction between HAuCl4 and NH2OH HCL, which could produce new GNPs (gold nanoparticles) on the surface of the initial GNPs and the remarkable enhanced signal (see abstract). Fig. 1 depicts a sandwich assay which has the method comprising fixing a capture antibody to a surface of a fixing structure; providing a sensing antibody composite on the capture antibody; providing an analysis target sample comprising a bio-material between the capture antibody and the sensing antibody composite to form a composite layer. Bu teaches that the gold nanoparticles were coated with AuCl4- ions (i.e., seed growing agent) and reduced to produce gold nanoparticle coated with gold and the modified nanoparticle is attached to the Fc region of the antibody to produce gold-labelled antibody, which would read on providing a seed growing agent on the composite layer and providing of the seed growing agent comprises growing of a size of the gold nanoparticle (see Fig. 1 b-c). Noted that the claim recites providing a seed growing agent on the composite layer and further has the limitation of the seed growing agent comprises growing of a size of the gold nanoparticle, which would make the seed growing agent in the reduced form, gold nanoparticle.
With regard to claims 2-4, the evidentiary teachings of Nosworthy indicate that protein enzyme on a surface undergo freeze-drying, and recovering the function of the surface-attached enzyme after rehydration (see pg. 2582, right col., Conclusion). Therefore, in the claimed invention, fixing the capture antibody and providing a sensing antibody are performed before adding the target sample. Because the claims are directed to a method of detecting a bio-material, the steps of removing the solvents and freeze-drying the antibodies on the fixing structure could be interpreted as steps of storing antibodies which would not have functionality until rehydration. The claims recite “comprising” which could include other steps like rehydration to recover antibody functionality. In particular, these steps are not directed to detecting the biomaterial but rather steps to preserve the antibodies before detection. Bu teaches in Fig. 1 sandwich assay of gold coated gold nanoparticles would read on the structure of the detection after rehydration of the antibodies. The intended purpose of prior to detection in removing the solvents and freeze-drying the fixing substrate does not result in a structural difference between the claimed detection method and the prior art’s assay, as the antibodies on the fixing structure had to be rehydration to gain functionality.   
With regard to claim 6, Bu teaches in Fig. 1b AuCl4- ions deposited onto the surface of the gold nanoparticle to produce Au coated Au nanoparticle.
With regard to claim 7, Bu teaches the average diameter of primary GNPs was 20 nm (see pg. 540, left col., para. 1). 
With regard to claim 8, Fig. 1b teaches reducing the gold ions of the seed growing agent at a surface of the gold nanoparticle of the sensing antibody composite (i.e., Au coated Au).
With regard to claim 14, Bu teaches the optimal ratio of chloroauric acid to hydroxylamine hydrochloride is critical in the enhancement process (see pg. 540, right col., para. 1). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bu et al., evidenced by Nosworthy et al., as applied to claim 1 above, and further in view of Takahashi et al. (EP2284538A1, published 02/16/2011).
Bu has been discussed in the above rejection. Bu further teaches the nanogold probe particles were dispensed onto the conjugate pad at a proper jetting rate and dried with a vacuum freeze drier (see pg. 538, right col., para. 1). Bu teaches that the test zone of the strip was prepared by dispensing the capture antibody and the goat anti-mouse IgG onto NC membrane at a dispensing rate by the isoflow reagent dispensing system to form the test and control lines and the NC membrane was then dried (see pg. 538, right col., para. 1). 
However, Bu does not explicitly teach first freeze-drying the fixing structure (claim 2), second freeze-drying the fixing structure (claim 3). Noted, for compact prosecution, claims 2-4 are rejected to include the pre-treatment of antibodies. 
Takahashi teaches a sandwich reaction that forms the labeling-reagent-analyte-immobilized reagent complex (see bottom para. [0010]). Takahashi teaches the immobilized anti-CRP antibody A and the immobilized anti-CRP antibody B were applied onto the dried membrane and after that, the nitrocellulose membrane was subjected to vacuum freeze-drying (see bottom para. [0108]). Takahashi teaches that the assay increases sensitivity and allows measurement with high sensitivity (see para. [0119]). Takahashi teaches that the labeling-reagent is obtained by labeling an antibody with a marker such as a gold colloid and is used as a detector of binding in the reagent-immobilized portion (see para. [0096]). Takahashi teaches the labeling-reagent is quickly dissolved or hydrate and can react with the analyte in the liquid specimen (see para. [0042]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the nitrocellulose (NC) membrane of Bu with the treatment step of freeze-drying nitrocellulose of Takahashi because Takahashi teaches that the nitrocellulose membrane are recognized to be subjected to vacuum freeze-drying. It would have been obvious to have freeze-dried the nitrocellulose membrane because the assay of Takahashi increases in sensitivity and allow high sensitivity measurements. The person would have a reasonable expectation of success adding the step of freeze drying to the nitrocellulose membrane because it has been recognized by Bu and Takahashi to use gold labels for detection.
With regard to claim 5, Bu does not teach the fixing structure comprises polystyrene. Takahashi teaches when an optical detector is used as a measurement device, the substrate may be polystyrene (see para. [0163]). It would have been obvious to have incorporated a layer of polystyrene substrate because the assay can be performed with an optical detector. 
With regard to claim 9, Bu teaches signal amplified and lowest visible detection limit (see abstract). Bu does not teach biomaterial comprises C-reactive protein (CRP).  Takahashi teaches quantification of CRP (see para. [0105], Example 1). It would have been obvious to have detected C-reactive protein in a sandwich assay because the signal of the sandwich assay of Bu amplifies detection and with lowest visible detection limit.
With regard to claims 10-13, Bu does not teach applying light to the composite layer and analyzing light passed through the composite layer to detect the biomaterial. Takahashi teaches a light emitter including a semiconductor laser light source of 635 nm (see middle of para. [0116]). Takahashi further teaches that the biosensor was scanned, and the amount of binding of the labeling-antibody was obtained by calculating light reflected and scattered (see middle of para. [0132]). It would have been obvious to have applied light and analyzed the structure of the complex because Bu teaches labeled gold nanoparticle is used and gold absorbs light. In addition, Bu teaches all the limitation of the claimed gold-gold nanoparticle, therefore, it would have been obvious to measure the second wavelength between 500 nm to about 510 nm by emitting the light source.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bu et al. and Takahashi et al. evidenced by Nosworthy et al., as applied to claim 3, and further in view Bamdad (WO2005/007282A2, published 01/27/2005).
Bu and Takahashi have been discussed in the above rejection but do not teach the first and second freeze-dying is about -90oC to about -70oC.
Bamdad teaches gold colloid particle (see pg. 8, para. 1). Bamdad teaches antibody/antigen interactions (see pg. 7, para. 1). Bamdad teaches immobilization of the target species on the colloid particles, its cognate antibody (with attached signal entity) is allowed to bind (see pg. 15, bottom para. 3). Bamdad teaches that the colloids are able to remain in a substantially non-aggregated state after freezing or freeze-drying (see pg. 29, para. after Table 1). Bamdad teaches that the freeze-drying is about -80oC and the advantage is without aggregation (see pg. 17, bottom of para. 2). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to have freeze-dried the surface of the nitrocellulose as taught by Bu and Takahashi at -80oC of Bamdad because Bamdad teaches that freeze-drying at -80oC provides the advantage of the particles not aggregating during storage. The person would have a reasonable expectation of success in freeze-drying at about -80oC because it has been well recognized by Bu, Takahashi and Bamdad to perform freeze-drying step in the presence of gold particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641          



/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641